Order appealed from reversed and the petition granted on the ground that the decision of Special Term is against the weight of the evidence, and particularly the documentary evidence. We set aside the finding of fact made by Special Term to the effect that Samuel Kantor had his domicile at 57 East 98th Street, and find that his domicile was at 336 West End Avenue and that he was not qualified to register and enroll from the East 98th Street address. Present — Dore, J. P., Cohn, Callahan, Breitel and Botein, JJ.